Citation Nr: 1643156	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the non-service-connected Type II diabetes mellitus and to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1960 to May 1961, and on active duty from September 1962 to August 1965.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2011.  The RO issued a Statement of the Case (SOC) in August 2012.  In August 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In his Substantive Appeal (on VA Form 9), the Veteran requested a Central Office hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent November 2013 statement, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that additional medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the August 2012 SOC.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims that he has type II diabetes mellitus and peripheral neuropathy of the bilateral lower extremities due to Agent Orange exposure in Panama from September 1962 to August 1965.  The evidence establishes that the Veteran did not serve in the Republic of Vietnam (Vietnam) or Korea. 

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), directs that the RO should ask the Veteran for the approximate dates, locations, and nature of the alleged exposure and if received, to send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e- mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity. 

Here, the RO developed the Veteran's claim with respect to exposure to an herbicide agent in Vietnam and with respect to herbicide exposure generally.  See July 2012 AOJ Formal Finding.  However, the AOJ never sent the Veteran a letter asking for the approximate dates, locations, and nature of the alleged herbicide exposure in Panama, and then sending the Veteran's statement to the C&P service, DoD, and JSRRC, as stated in VA's Adjudication Procedure Manual.  The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  In the event that herbicide exposure is conceded or verified, the AOJ will then need to determine whether a medical examination is required to complete adjudication of the claims.

Additionally, the Veteran's personnel records needs to be obtained as it may provide evidence in support of the Veteran's assertions of herbicide exposure while serving in Panama.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2.  The AOJ should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) with regard to the Veteran's claimed herbicide in Panama from September 1962 to August 1965.  

If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain such information and the Veteran must be informed of such actions.

In the event that herbicide exposure is conceded or verified, the AOJ will then need to determine whether a medical examination is required to complete adjudication of the claims.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC).  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

